Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	***The rejection found in the Non-Final Rejection mailed 01/14/2022 is currently withdrawn.

	Claim Rejections - 35 USC § 112
	*** The rejection found in the Non-Final Rejection mailed 01/14/2022 is currently withdrawn.

Claim Rejections - 35 USC § 102
*** The rejection found in the Non-Final Rejection mailed 01/14/2022 is currently withdrawn.  U.S. Patent Pub. No. 2019/0004336 has common inventors.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP- 2016169363 to Mori et al. (Cited on IDS) in view of JP-2006/057089 to Kunio et al.
As to claims 1-3 and 11-12, Mori discloses an adhesive composition comprising 100 parts of a polyurethane urea resin that unreactive and has a polydispersity of 1.6 to 2.4 (0011- 0017) and from 7.0 to 15.0 parts by weight of a polyisocyanate component that is can include mixtures of diisocyanates such as hexamethylene diisocyanate including biurets, isocyanurates, and adducts of HDI and isophorone diisocyanate (0094-0097). Mori teaches aliphatic and/or cycloaliphatic diisocyanates are preferred from the viewpoint of weather resistance (0034- 0035).
Though Mori discloses mixtures of diisocyanates are used to crosslink the adhesive composition, the specific mixtures within the claimed weight ratio are not disclosed. 
However, the use of polyisocyanate mixtures that are claimed was known at the time of filing.  This is supported by Kunio that teaches a laminating adhesive that comprises a polyisocyanate component that includes 5 to 70% by weight of trimer of isophorone diisocyanate (claimed component IIIA) and 30 to 95% of a trimer or biuret of 1,6-hexamethyene diisocyanate (claimed component IIIB) (0033-0034, polyisocyanate B-1 – B-11).  At the time of filing it would have been obvious to a person of ordinary skill in the art use the polyisocyanate mixture of Kunio in the laminating adhesive of Mori to provide increased initial cohesive force and improved laminating properties (0033, ll.345).  Further, by using the combination, the viscosity increase at the time of melting of the composition is suppressed, the coating workability is improved, and good adhesive performance is ensured (0034, ll. 363-372).
As to claims 4-5 and 13-16, Mori discloses the addition of a photochromic compound (0087-0093).

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 11-16have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The specific combination of references has not been applied.

However, a portion of the applicant arguments directed to unexpected results can be addressed.
Applicants have argued that their unexpected results in heat resistance and adhesion improvements because of component (IIIA) and storage stability because of component (III) rebut the prima facie case of obviousness.  In response, the examiner has considered applicant's examples, and the position is taken that they are insufficient for the following reasons.  The examples are not commensurate in scope with applicant’s claims in terms of reactant species or amounts.  It has been held that the claims must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  It has further been held that a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  

	When looking to showings of results in order to overcome a rejection, the following must be considered:

Results must be Unexpected:
	Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness.  In re Nolan 193 USPQ 641 CCPA 1977.
	Obviousness does not require absolute predictability.  In re Miegel USPQ 716.
	Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing.  In re Lohr 137 USPQ 548.
	In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record.  In re Chupp, 2 USPQ 2d 1437; In re March 175 USPQ; In re Battle, 24 USPQ 2d 1040.
	 

Claims Must be Commensurate with Showings:
	Evidence of superiority must pertain to the full extent of the subject matter being claimed.  In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89: Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  Further, a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  
	Firstly, the showings are not commensurate in scope with very broad claims, which encompass hundreds of compounds, in particular with respect to polyisocyanate compound (IIIA) and polyisocyanate compound (IIIB) and any type of end-unreactive urethane urea resin.  In the examples, only three types of polyisocyanates are used, HMDI and IPDI for (IIIA) and HDI for (IIIB).  Any showing based on “compositions” must be reasonable commensurate in scope with both the kind and amount of polyisocyanate in the claims.  Table 1 is clearly not reasonably commensurate in given that applicants' have demonstrated faster drying time for precisely 2 species of polyisocyanate.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763